Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bjorn Anderson on 05/06/2022.
The application has been amended as follows: 

Claim 1: (Currently Amended) An air wash abrasive and contaminants separator apparatus comprising:
a delivery device delivering a contaminated abrasive particle mixture containing contaminants and abrasive particles;
an accumulator hopper assembly receiving the contaminated abrasive particle mixture from said delivery device;
a separator assembly receiving the contaminated abrasive particle mixture from said accumulator hopper assembly;
an air transfer device delivering air through the contaminated abrasive particle mixture within said separator assembly such that the contaminants are separated from the abrasive particles;
an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling [[the]] a flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly, wherein said automatic flow control valve is a butterfly valve; and
a volume sensing device sensing [[the]] a volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling [[the]] an operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.

Claim 9: (Currently Amended) The apparatus of claim 1, wherein said separator assembly comprises at least one trash screen capturing contaminants of greater size than said abrasive particles.

Claim 10: (Currently Amended) The apparatus of claim 1, wherein said separator assembly comprises a contaminant discharge chute and an abrasive particle discharge chute.
Claim 11: (Currently Amended) The apparatus of claim 9, wherein said separator assembly comprises a contaminant discharge chute and an abrasive particle discharge chute, and wherein said at least one trash screen is positioned directly above said abrasive particle discharge chute.

Claim 12: (Currently Amended) The apparatus of claim 3, further comprising an adjustable gate positioned on one of said pair of angled feed walls, whereby [[the]] a size of said feed gap may be adjusted.

Claim 13: (Currently Amended) The apparatus of claim 1, wherein said air transfer device is an air suction device, and wherein said separator assembly  comprises an air intake opening and an air exhaust opening.

Claim 14:  (Currently Amended) An air wash abrasive and contaminants separator apparatus comprising:
a delivery device delivering a contaminated abrasive particle mixture containing contaminants and abrasive particles;
an accumulator hopper assembly receiving the contaminated abrasive particle mixture from said delivery device;
a separator assembly receiving the contaminated abrasive particle mixture from said accumulator hopper assembly, said separator assembly comprising a contaminant discharge chute, an abrasive particle discharge chute, and a pair of angled feed walls defining a feed gap through which the contaminated abrasive particle mixture passes, wherein one of said pair of angled feed walls comprises an edge over which the contaminated abrasive particle mixture cascades in the form of a curtain into a separation zone;
a conduit connecting said accumulator hopper assembly to said separator assembly;
an air transfer device delivering air through the contaminated abrasive particle mixture within said separation zone of said separator assembly such that the contaminants are separated from the abrasive particles;
an automatic flow control valve disposed in said conduit between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling [[the]] a flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly, wherein said automatic flow control valve is a butterfly valve; and
a volume sensing device sensing [[the]] a volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling [[the]] an operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.

Claim 15: (Currently Amended) The apparatus of claim [[4]]14, wherein said pair of angled feed walls are oriented at approximately 60 degrees.


Claim 16: (Currently Amended) The apparatus of claim 14, further comprising an adjustable gate positioned on one of said pair of angled feed walls, whereby [[the]] a size of said feed gap may be adjusted.

Claim 18: (Currently Amended) The apparatus of claim 14, wherein said separator assembly comprises at least one trash screen capturing contaminants of greater size than said abrasive particles.

Claim 20: (Currently Amended) The apparatus of claim 14, wherein said air transfer device is an air suction device, and wherein said separator assembly comprises an air intake opening and an air exhaust opening.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The previous drawing objections, specification objections, claims objections, and 112 rejections have been withdrawn due to Examiner’s amendments.
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor taught having the allowable subject matter that was placed into the claims detailing an air wash abrasive and contaminants separator apparatus, specifically an automatic flow control valve disposed in said conduit between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling a flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly, wherein said automatic flow control valve is a butterfly valve; and a volume sensing device sensing a volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling an operation of said automatic flow control valve.
The applicant does not need to provide a summary of the interview because the record is complete.
The closet prior art of Bradley (US Patent No. 3,368,677) teaches an air wash abrasive and contaminants separator apparatus (Figures 1-2 element 10) comprising a delivery device (see col. 2, ll. 5 where the prior art states “an elevator”), an accumulator hopper assembly, a separator assembly (element 36), and an air transfer device (see col. 2, ll. 36-50 where the prior art states “an air curtain”). However, the above refence does not disclose an automatic flow control valve disposed in said conduit between said accumulator hopper assembly and said separator assembly in order to control flow and having a volume sensing device.
The closet prior art of Reaves (US Patent No. 9,242,251) a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24), and a baffle system (element 52) with a sensor (element 62) in order to control flow of the abrasive media from one part of the device to another (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20). However, the above reference utilized a baffle system that interacts with different components of the device in order to control the flow and does not disclose wherein said automatic flow control valve is a butterfly valve. Thus, it would have not been obvious to replace the baffle system with a butterfly valve since the system interacts with additional essential structure of the device and would render the device inoperable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/06/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 7, 2022